         Case 4:20-cv-02669 Document 22 Filed on 12/11/20 in TXSD Page 1 of 1
                                                                             United States District Court
                                                                               Southern District of Texas

                                                                                  ENTERED
                                                                              December 11, 2020
                                 IN THE UNITED STATES DISTRICT COURT
                                                                               David J. Bradley, Clerk
                                 FOR THE SOUTHERN DISTRICT OF TEXAS
                                          HOUSTON DIVISION

RADLEY BRADFORD,                                   §
    Plaintiff,                                     §
                                                   §
v.                                                 §     CIVIL ACTION NO. H-20-2669
                                                   §
JPMORGAN CHASE BANK, N.A.,                         §
    Defendant.                                     §

                                            DISMISSAL ORDER

           In accordance with the Stipulation of Dismissal [Doc. # 21], it is hereby

           ORDERED that this case is DISMISSED WITH PREJUDICE, each party

to bear its own costs and fees.

           SIGNED at Houston, Texas, this 11th
                                          ___ day of December, 2020.




                                                           NAN Y F. ATLAS
                                                  SENIOR UNI   STATES DISTRICT JUDGE




P:\ORDERS\1-2020\2669DO.wpd   201211.0819
